Citation Nr: 0414126	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  90-54 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for parotitis (also 
claimed as mumps).  

2.  Whether new and material evidence has been received to 
reopen claim of service connection for multiple cysts of the 
right kidney, liver and skin.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

4.  Entitlement to special monthly compensation based on 
anatomical loss of the right breast, to include the issue of 
service connection for the residuals of a right modified 
radical mastectomy.  






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to June 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision in which the RO determined 
that new and material evidence had not been received to 
reopen claims of service connection for parotitis and for 
cysts of the right kidney, liver, and skin.  

In that decision the RO also denied entitlement to special 
monthly compensation based on the anatomical loss of the 
right breast and entitlement to a TDIU.  

In June 2003, these issues were remanded by the Board for 
additional evidentiary development.  

Thereafter, in an October 2003 Supplemental Statement of the 
Case (SSOC), the RO continued to deny the veteran's claims.  
The claims folder was subsequently returned to the Board for 
further appellate review.  

In a June 2003 decision, the Board also denied the veteran's 
claims of service connection for the residuals of an 
intramedullary edendymoma of T12-L2, status post recession; 
fecal incontinence, anal insensitivity, neurogenic bladder 
(claimed as urinary incontinence), coldness and pain of the 
legs and feet, testicle insensitivity with abnormal sperm 
count, erectile dysfunction and penile atrophy, right leg 
atrophy with foot drop, stomach disability (claimed as slow 
digestion of the intestinal tract), bilateral pterygium and 
chalium, hemorrhoids and actinic keratosis and mass of the 
right forearm, all claimed as due to exposure to Agent 
Orange.

Thus, these issues have been resolved and are no longer on 
appeal before the Board.  

(The veteran's claims for service connection for cysts of the 
right kidney, liver, and skin, special monthly compensation 
based on anatomical loss of the right breast, and a TDIU are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will appropriately notify the 
veteran and his representative if further action is required 
on her part.)  



FINDINGS OF FACT

1.  In a final December 1989 rating decision, the RO denied 
service connection for the residuals of parotitis.  

2.  The evidence submitted since the RO's December 1989 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In a final February 1999 rating decision, the RO denied 
service connection for the cysts of the right kidney, liver 
and skin.  

4.  The evidence submitted since the RO's December 1989 
rating decision does bear directly and substantially upon the 
specific matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's December 1989 
rating decision which denied service connection for the 
residuals of parotitis is not new and material; thus, the 
veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).  

2.  The evidence submitted since the RO's February 1999 
rating decision which denied service connection for the cysts 
of the right kidney, liver, and skin is new and material; 
thus, the veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156(a), 20.1103.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The United States Court of Appeals for Veteran Claims 
recently has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

With respect to the issues of whether new and material 
evidence has been received to reopen previously denied 
claims, the Board finds that the RO has satisfied the 
notification requirements of the VCAA.  By virtue of the 
December 2002 Statement of the Case (SOC) and the October 
2003 Supplemental Statement of the Case (SSOC), the appellant 
has been given notice of the criteria for reopening a 
previously denied claim.  

The Board also notes evidence development letters dated in 
August 2003 and October 2003 letter in which the veteran was 
advised of the VCAA, and of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

In addition, the RO advised the veteran to submit or identify 
any other evidence or information in support of his claims.  

It also appears that all obtainable evidence identified by 
the veteran relative to these claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The Board also notes that, while the notice letters provided 
to the appellant were not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Therefore, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  



II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
parotitis

In August 1989, the veteran filed a formal claim of service 
connection for the mumps.  In support of his claim, the 
veteran pointed to his service medical records, which showed 
that he had been hospitalized for 13 days in January 1963 and 
February 1963 for treatment of parotitis, which is more 
commonly known as the mumps.  

The record reflects that subsequent service medical records 
are negative for any further treatment or diagnoses of 
parotitis.  

In a December 1989 rating decision, the RO denied service 
connection for the residuals of parotitis and for the 
residuals of a tumor of the back.  The veteran subsequently 
perfected an appeal regarding both of these issues.  

However, during a personal hearing conducted before a Hearing 
Officer in July 1990, the veteran indicated that he wished to 
withdraw his appeal as to the issue of service connection for 
parotitis.  He explained that he had been treated for 
parotitis during service, but that he had not experienced any 
residuals since that time.  

During a June 1991 hearing before a panel of Members of the 
Board, the veteran again indicated that he did not wish to 
pursue an appeal as to the issue of service connection for 
parotitis.  He also reiterated his belief that he had not 
experienced any residuals of parotitis since he was 
discharged from service.  

Because the veteran withdrew his appeal as to the issue of 
service connection for parotitis, the December 1989 rating 
decision became final as to that issue.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Throughout the 1990's, the veteran submitted a substantial 
amount of medical evidence in regard to claims of service 
connection for other disabilities, including the residuals of 
a tumor of the back and multiple cysts.

In January 2001, the veteran submitted a formal claim of 
service connection for multiple disabilities.  In several 
documents submitted with this claim, the veteran noted that 
he had been treated for the mumps in January 1963.  The RO 
interpreted these documents as expressing an intent by the 
veteran to reopen his previously denied claim of service 
connection for the residuals of parotitis.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
appellant's claims for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a).  

Since the December 1989 rating decision in which his claim of 
service connection for parotitis was originally denied, the 
veteran has submitted a substantial amount of medical records 
in regard to other disabilities for which he has also sought 
service connection, including multiple cysts and breast 
cancer.  However, he has not submitted any medical records 
reflecting that he has been diagnosed with parotitis or with 
any disability that has been found to be a residual of 
parotitis since his separation from service.  

The veteran has also not expressed any specific contention 
regarding his claimed parotitis, nor has he identified any 
specific residuals that he believes are related to his in-
service diagnosis.  

Therefore, the Board finds that the evidence submitted by the 
veteran since the December 1989 rating decision does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

For this reason, the Board concludes that the evidence 
submitted since the December 1989 rating decision does not 
constitute new and material evidence sufficient to reopen his 
claim of service connection for the residuals of parotitis.  
Thus, the benefits sought on appeal must be denied.  


III.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for cysts 
of the right kidney, liver and skin

The veteran is seeking service connection for cysts of the 
right kidney, liver and skin.  He essentially contends that 
these cysts developed as a result of exposure to herbicides, 
which he believes occurred as part of an experiment that was 
meant to test the effects of herbicides on people.  

The Board notes that the veteran's claims for cysts were 
denied by the RO in a February 1999 rating decision.  That 
decision was not appealed within one year, and became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Since filing to reopen these claims, the veteran has 
submitted medical records establishing that he has received 
further treatment for cysts that have developed on his right 
kidney, liver and skin.  He has also submitted medical 
treatise evidence regarding the effects of exposure to 
herbicides and other chemicals.  

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claims of service 
connection for cysts of the right kidney, liver and skin. 



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for parotitis, the appeal to 
this extent is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for multiple cysts of the right 
kidney, liver and skin, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  .



REMAND

As noted hereinabove, the veteran contends that he has 
developed numerous cysts as a result of being exposed to 
herbicides while on active duty.  He believes that this 
exposure occurred as part of an experiment that was meant to 
test the effects of herbicides on people.  

The Board notes that the veteran's claim has been denied by 
the RO because the evidence does not show that he was exposed 
to herbicides while on active duty, or that he developed any 
disability that is presumptively considered to be related to 
herbicide exposure under the provisions of 38 C.F.R. §§ 3.307 
and 3.309 (2003).  

The Board further notes, however, that the U.S. Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation even if he is not 
entitled to presumptive service connection under the 
provisions of 38 C.F.R. § 3.307 and 3.309.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See also Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

In this case, the veteran has submitted medical evidence 
establishing that he has developed numerous cysts on various 
parts of his body over the last three decades.  The earliest 
medical evidence of record showing treatment for a cyst is a 
May 1963 clinical note indicating that he been diagnosed with 
a sebaceous cyst on his back while he was still on active 
duty.  

Having reviewed the complete record, the Board finds that 
additional evidentiary development is necessary before the 
veteran's claim of service connection for cysts on the 
kidney, liver and skin can be adjudicated.  

Specifically, the Board finds that a VA examination is 
warranted to that it can be determined if the veteran has a 
chronic disability manifested by cysts on various parts of 
his body, and, if so, whether that disability first 
manifested while he was on active duty.  

The Board further finds that additional evidentiary 
development is necessary regarding the issue of special 
monthly compensation based on anatomical loss of the right 
breast, to include the issue of service connection for the 
residuals of a right modified radical mastectomy.  

Specifically, the Board believes that, if it is found that 
the veteran does have a chronic disability manifested by 
cysts on various parts of his body, the examiner should be 
asked to offer an opinion as to whether the carcinoma of the 
right breast that was diagnosed in 1980 is related to that 
chronic disability.  

A decision on the TDIU issue is deferred at this time, 
pending completion of additional development discussed above.

Accordingly, this case is remanded for the following actions:

1.  The RO should also take appropriate 
steps to contact the veteran and ask him 
to provide a list of the names and 
addresses of any additional doctors and 
medical care facilities (hospitals, HMOs, 
etc.) which have treated him for his 
claimed disabilities.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should make arrangements for 
the veteran to be afforded an examination 
by an appropriate specialist for the 
purpose of determining the nature and 
etiology of his claimed cysts and 
residuals of a carcinoma of the right 
breast.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any additional 
testing deemed necessary by the examiner 
should be performed.  The examiner should 
conduct a thorough examination of the 
veteran, and provide a diagnosis of any 
pathology found.  The examiner should 
also respond to the following inquiries:

a.  Does the veteran have a chronic 
disability that is manifested by the 
development of multiple cysts on 
various parts of his body?

b.  If it is determined that the 
veteran does have a chronic 
disability that is manifested by 
multiple cysts, please offer an 
opinion as to whether that 
disability had its onset in service 
or is otherwise related to the 
veteran's service.  Please also 
discuss whether the veteran's 
carcinoma of the right breast was 
related to that chronic disability.

c.  If it is determined that the 
veteran does not have a chronic 
disability that is manifested by 
multiple cysts, please offer an 
opinion as to whether the veteran's 
specific cysts of the right kidney, 
liver, or skin are related to his 
military service.  Please also 
discuss whether the veteran's 
carcinoma of the right breast was 
related to his military service.

3.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



